Citation Nr: 0504874	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  98-15 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The case was previously before the Board in April 2000 and 
March 2004, at which times it was remanded for additional 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration.  

In June 2004 the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The preponderance of the probative evidence indicates 
that the veteran does not have a substantiated diagnosis of 
PTSD.

3.  The veteran did not serve in combat while in service, and 
the stressors he claimed to have caused PTSD cannot be 
verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2004).

VA fulfilled these requirements in this case by issuing a 
VCAA letter in November 2002, which notified the veteran of 
the provisions of the VCAA, the evidence needed to 
substantiate his claim, and the assistance to be afforded him 
in furtherance of his claim for service connection for PTSD.  
VA additionally fulfilled the requirements in prior 
development letters to the veteran in January 1998 and April 
2001, by asking him to provide specific information 
pertaining to his claim.  In these letters the RO notified 
the veteran of what VA would do and what he needed to do in 
order to substantiate his claim.  The RO also notified him 
that it was ultimately his responsibility to provide evidence 
necessary to support his claim.  The veteran has also been 
asked to submit available evidence to support his claim, and 
to provide specific information regarding all alleged 
stressors, so that they might be corroborated.  

By a statement of the case in September 1998 and a 
supplemental statement of the case in November 2003, the RO 
notified the veteran that the information he submitted 
regarding alleged in-service stressors was either not 
specific enough to be verified or was unverifiable.  The RO 
also informed him that there was no basis for presuming that 
he was exposed to an in-service stressor.  The veteran was 
adequately informed of the evidence required for his claim to 
be sustained, and evidentiary development was undertaken 
based on his replies.  As discussed below, the stressors 
claimed by the veteran cannot be verified, and there exists 
no reasonable possibility that additional development will 
result in furtherance of the veteran's claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a VCAA notice and assistance in 
developing his claim.  Pelegrini, 18 Vet. App. at 122.

Although the November 2002 notice was sent following the July 
1998 decision, the veteran has had more than two years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
November 2002 notice the RO obtained additional evidence, and 
based on that additional evidence the RO re-adjudicated the 
substantive merits of the veteran's claim in a November 2003 
supplemental statement of the case.  In re-adjudicating the 
claim the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
For these reasons the Board finds that the veteran has not 
been prejudiced by having been provided a VCAA notice 
following the RO's July 1998 decision, and that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  The 
RO requested verification of the veteran's claimed stressors 
from the United States Armed Services Center for Unit Records 
Research (USASCURR).  The RO also provided him a VA 
psychiatric examination in February 1998.  In addition, the 
veteran submitted multiple statements from individuals 
regarding his claimed stressor.  Furthermore, the veteran 
provided testimony at a hearing before the RO's Hearings 
Officer in October 1998, and before the undersigned in June 
2004.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Direct Service Connection (Post 
Traumatic Stress Disorder), 64 Fed. Reg. 32,807 (June 18, 
1999), effective March 7, 1997, (codified at 38 C.F.R. 
§ 3.304(f) (2004).  If the veteran did not engage in combat 
while in service, or if the alleged stressor is not related 
to combat, corroborative evidence of the claimed stressor 
having actually occurred is required.  Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a psychiatric 
impairment, and the veteran does not claim otherwise.  His 
service personnel records show that he served in the United 
States Navy from January 1962 to May 1966 as an aircraft 
structural mechanic.  He had no sea or combat duty, nor does 
he so claim.

According to his VA treatment records, he was hospitalized 
from March to October 1969 with a diagnosis of chronic 
paranoid schizophrenia.  He was regularly employed for the 
three years prior to the initial hospitalization, and denied 
any prior psychiatric problems.  He was treated as an 
outpatient until January 1970, when he was again hospitalized 
until October 1970 with the same diagnosis.  

He initially claimed entitlement to VA compensation benefits 
in January 1970, and reported that the onset of his "nervous 
condition" was in 1963.  In an April 1970 rating decision 
the RO denied entitlement to service connection for paranoid 
schizophrenia.  In an August 1970 rating decision the RO 
determined that the veteran was permanently and totally 
disabled for nonservice-connected pension purposes due to 
paranoid schizophrenia.

Private treatment records disclose that the veteran was 
hospitalized from October to December 1983 with a diagnosis 
of manic depression.  When hospitalized he reported having 
been treated from 1969 to 1977 with a diagnosis of 
schizophrenia, and the diagnoses of manic depression or a 
schizoaffective disorder were given when he was hospitalized 
in October 1983.  He continued to receive outpatient 
psychiatric treatment with a diagnosis of manic depression, 
which was changed to bipolar disorder, through November 1987.  
He was treated through January 1993 with a diagnosis of 
affective psychosis.  Outpatient treatment records also 
document his treatment from January 1993 to June 1997, but no 
diagnosis is shown.

None of the psychiatric treatment records described above 
include any reference to the veteran's military service, or 
any mental health issues related to his military service.

Records from the Norwich Vietnam Veterans Outreach 
Readjustment Counseling Center (Vet Center) show that the 
veteran received services beginning in October 1988, but was 
not receiving psychiatric treatment.  He stated in February 
1991 that he wanted to file for PTSD, but he admitted that he 
was off shore and not in the war.  His counselor found that 
the veteran was unable to identify any stressors while in 
military service, and that he did not demonstrate any 
symptoms of PTSD.

In January 1992 the veteran stated that he wanted the 
diagnosis of schizophrenia shown in his military records 
changed to PTSD.  The counselor stated that when the veteran 
was questioned about the specifics of his military 
background, he was evasive and became very defensive and 
hostile.  The counselor found that the veteran was "system 
wise," as evidenced by his college degrees (bachelor's 
degrees in education and psychology), and that it was not 
appropriate to render a diagnosis.

Counseling records from the Eastern Connecticut State 
University, which the veteran attended from 1993 to 1995, 
indicate that in addition to discussing school-related 
problems, marital problems, and spiritual beliefs, the 
veteran discussed with his counselor "stresses incurred 
during his military service in the 1960s."  The counselor 
stated that the veteran may "have exhibited some of the 
signs of PTSD relating back to the 'Cuban Missile Crisis.'"  
The counselor did not describe what those signs may have 
been, or otherwise comment on whether the veteran had PTSD.

The veteran told his Vet Center counselor in July 1997 that 
he wanted to reopen his service connection claim.  He 
described his post-service history as including problems with 
employment and authority, failed marriages, and sleep 
disturbance.  He also reported having received psychiatric 
treatment for schizophrenia and manic depression, but that he 
had been treated for PTSD since 1976.  He enumerated the 
mental health providers who had treated him since 1976, most 
of the records of which are described above, and 
characterized that mental health care as being for PTSD.  The 
actual records, however, show only treatment for 
schizophrenia and manic depression, not PTSD.  

In August 1997 the counselor administered a number of 
psychometric tests to evaluate whether the veteran had PTSD.  
The counselor determined that the veteran's scores on those 
tests were in the extreme range and inconsistent.  The 
counselor also requested copies of the veteran's treatment 
records, which are described above.  The counselor did not 
enter a diagnosis of PTSD.

In an October 1997 treatment plan the counselor described the 
veteran's symptoms as "wants to reopen claim for [service 
connection] for PTSD."  The expected resolution was "vet 
will obtain [service connection] through adjudication of 
claim."  In October 1997 the veteran claimed entitlement to 
service connection for PTSD.  At that time, none of his 
medical records reflected an actual diagnosis of PTSD.

The veteran underwent a mental health evaluation at the Vet 
Center in November 1997 for the purpose of determining 
whether he had PTSD.  The counselors then described the 
presenting problem as the veteran's desire to reopen his 
claim for service connection for PTSD.  The counselors 
acknowledged that the veteran had no war time service, and 
that he had been in the Navy as an aircraft mechanic and 
inspector.  He denied having served in combat.  

When asked to describe any troubling experience while in 
service, he listed the "Cuban Missile Crisis."  He reported 
having received one court martial and two non-judicial 
punishments in service, which he attributed to the stress of 
serving during the Cuban Missile Crisis.  He also reported 
being nervous regarding the nuclear arms that he helped to 
guard and load on the aircraft, and that he had helped guard 
President Kennedy on one occasion.  He stated that he had 
witnessed an aircraft blow up, in which the pilot was killed, 
that was caused by a mechanic leaving a screwdriver in the 
engine.  He also stated that, in another incident, he saw two 
aircraft collide and blow up at Whiting Field in 1965, 
killing four people.  When asked to describe the impact of 
the experiences, the veteran reported that he was "changed 
forever as he learned life is not fair, life is cruel, and he 
learned to become a man."  He stated that he believed he had 
PTSD as the result of these experiences, which the counselors 
characterized as "self-diagnosed PTSD."

As a result of the evaluation the counselors found that the 
veteran had reported sufficient symptoms to support a 
diagnosis of PTSD (which they did not describe), but that his 
established psychiatric diagnoses made it difficult to make a 
PTSD diagnosis.  They then deferred diagnosing the veteran's 
symptoms as PTSD pending further information from the 
veteran, and entered diagnoses of bipolar disorder, affective 
psychosis, and schizophrenia.

In February 1998 the veteran requested assistance from his 
counselor in preparing for his compensation and pension 
examination, which was scheduled for the next day.  He told 
the counselor that he was unable to concentrate long enough 
to record his stressor statement.  The counselor then 
assisted him in preparing the stressor statement.

In that February 1998 statement the veteran indicated that, 
although he did not serve during an officially declared war, 
he was on duty in Hawaii during the Cuban Missile Crisis.  He 
stated that he took his unit's duty of handling nuclear arms 
very seriously, and that on one occasion he guarded President 
Kennedy when he visited the base.  He also stated that he 
witnessed a jet blow up due to a mechanic having left a 
screwdriver in the engine, which killed the pilot, following 
which he felt guilty and shameful.  He also witnessed two 
planes blow up due to a collision at Whiting Field in 1965, 
in which four people were killed, after which he felt 
"sick."  He repeated his statement that he felt "changed 
forever as he learned life is not fair, life is cruel, and he 
learned to become a man."  He also asserted that his wife 
divorced him in 1963 because she could not live with him 
after he was "affected" by the Cuban Missile Crisis.

The RO afforded the veteran a VA psychiatric examination in 
February 1998 to assess whether he had PTSD that was causally 
related to service, which included review of the claims file.  
In describing his claimed stressors, he reported the two 
plane crashes described above.  He stated that the first 
crash, in 1963, made him feel guilty and ashamed, even though 
his unit was not responsible for maintaining the plane.  
Regarding the second crash in 1965, he reported that he 
participated in clearing the wreckage but did not see the 
bodies, although he saw body bags.  He described his third 
stressor as guarding nuclear arms during the Cuban Missile 
Crisis.

The veteran reported having ongoing symptoms of PTSD, 
including nightmares, intrusive thoughts and recollections of 
the traumatic events, avoiding thoughts about the traumatic 
events, feelings of detachment, sleep difficulties, marked 
irritability, hypervigilance, a strong startle response, and 
a sense of a foreshortened future.  He stated that he avoided 
talking with other veterans because they wanted to talk about 
"traumatic events."  He also reported being in a very poor 
financial situation.  He stated that he believed that all of 
his psychiatric problems were due to PTSD, and that his 
symptoms had been misdiagnosed as bipolar disorder or 
schizophrenia because people did not know about PTSD at that 
time.

The examiner noted the veteran's history following his 
separation from service and the multiple psychiatric 
difficulties he had had, which caused significant impairment 
of his functioning.  The examiner found that his history was 
most consistent with a diagnosis of bipolar disorder, but 
that he also reported symptoms that were consistent with a 
diagnosis of PTSD.  He found that it was difficult to 
distinguish the current symptoms of a bipolar disorder from 
those due to PTSD.  The examiner concluded that the majority 
of the veteran's psychiatric impairment was due to bipolar 
disorder, and to a lesser extent, PTSD.  

VA treatment records disclose that the veteran began 
treatment at the VA medical center (MC) in May 1998 for his 
psychiatric disorder, which was diagnosed as bipolar.  He did 
not then report any symptoms attributed to PTSD, or having 
experienced any traumatic events in service.  In April 1999 
he asserted that the bipolar disorder was caused by military 
stresses (PTSD), but his psychiatric diagnosis remained 
bipolar disorder.  A March 2000 treatment record includes a 
diagnosis of PTSD, but the diagnosis was entered by his 
medical care provider, not his mental health provider, and 
does not include any clinical findings regarding that 
disorder.  Subsequent records show only a diagnosis of 
bipolar disorder.  

In September 2002 the veteran reported having PTSD symptoms 
that were triggered by blasting that was being done at a 
construction site.  He reported experiencing an exaggerated 
startle response, distressing intrusive thoughts, 
hypervigilance, and irritability.  In November 2002 his 
therapist entered a diagnosis to rule out PTSD, but 
documented no clinical findings regarding that diagnosis and 
continued the diagnosis of bipolar disorder.

The RO obtained the veteran's extensive records from United 
Community and Family Services, which show that he and his 
family received ongoing assistance from that organization due 
to a diagnosis of bipolar disorder from October 1987 to April 
2001.  Beginning in February 2001 the records also reflect a 
diagnosis of PTSD, but the records do not describe any 
clinical findings or other basis for that diagnosis.

The veteran was evaluated in the VAMC's Mental Health Clinic 
in September 2003.  During that evaluation he reported having 
been hospitalized at the VAMC on two occasions in the 1970s 
for the treatment of PTSD (the contemporaneous records show a 
diagnosis of chronic paranoid schizophrenia).  The September 
2003 evaluation, which included consideration of his history 
and current symptoms, resulted in a diagnosis of bipolar 
disorder.

The veteran provided testimony before the RO's Hearings 
Officer in October 1998.  He then described his in-service 
stressors as a plane crash while he was assigned to Barbour's 
Point, Hawaii, and the second plane crash at Whiting Field.  
When asked by the Hearings Officer why he thought he had 
PTSD, the veteran stated that he had been told by a doctor 
"way back when" (whom he did not identify), and that "of 
course, you know that I have the symptoms of it, there's all 
kinds of data and today I have the symptoms."  He then 
described some of the symptoms that he attributed to PTSD.  
He stated that he was stationed in Hawaii during the Cuban 
Missile Crisis.  Although he did not know at the time that 
the planes he serviced carried nuclear weapons, he found out 
later that they had.  

The veteran submitted statements from a number of individuals 
which he obtained via the internet by soliciting 
corroboration of the events to which he attributed his 
psychiatric symptoms from a veterans' web site.  The 
statements provided by these self-described witnesses are, 
however, all vague as to when the plane crashes occurred and 
they failed to provide the requisite specificity to allow 
them to be corroborated, either by further research with the 
USASCURR or by comparing these statements one to another.  In 
addition, there is no way to determine whether the 
individuals providing the statements are credible; i.e., 
whether they were, in fact, present when the alleged events 
occurred and could verify that the veteran also experienced 
those events.  Furthermore, it is unclear from the statements 
whether the events reported by the purported witnesses were 
the same events the veteran claims to have witnessed, and 
none of the individuals verified that the veteran was present 
when the events occurred.  As noted by one of the 
individuals, "[m]emory is a pretty poor archivist."  These 
statements do not, therefore, constitute corroboration of the 
claimed stressor having occurred, or the veteran's 
participation in the events.

In March 2002 the RO requested verification of the veteran's 
claimed stressors from the USASCURR.  Those stressors 
included witnessing a mid-air collision between two airplanes 
at Whiting Field; witnessing a plane blow up at Barbour's 
Point, Hawaii; guarding an armory of nuclear weapons during 
the Cuban Missile Crisis; and guarding President Kennedy when 
he visited the military installation in Hawaii.  The RO 
provided to USASCURR the veteran's service personnel records 
and his statements describing the claimed stressors.  The 
USASCURR responded in September 2002 that the occurrence of 
the claimed stressors could not be verified because specific 
details were not provided regarding the plane crashes.

The veteran subsequently provided more detailed information 
in a November 2002 statement, including the units the 
aircraft were assigned to and date ranges for the crashes.  
Based on the additional information, in January 2003 the RO 
again asked USASCURR to verify the claimed stressors.  In an 
October 2003 report the USASCURR director stated that the 
unit had coordinated research with the Navy Aviation Center 
in an attempt to verify the reported plane crashes, but was 
unable to obtain verification of the alleged events.

The veteran provided testimony at a videoconference hearing 
before the undersigned in June 2004.  He then again described 
the plane crashes at Barbour's Point and Whiting Field.  He 
also asserted that the diagnosis of schizophrenia in 1969 and 
1970 was not correct because PTSD did not become an 
established diagnosis until later.

Analysis

Substantiated Diagnosis of PTSD

The veteran claims to have PTSD as a result of stressors that 
he experienced in service.  His statements asserting that he 
has PTSD are not probative of that diagnosis because he is 
not competent to provide evidence of a medical diagnosis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The counselor from Eastern Connecticut State University 
stated that the veteran may "have exhibited some of the 
signs of PTSD relating back to the 'Cuban Missile Crisis.'"  
The counselor did not, however, describe any clinical 
findings attributed to PTSD, nor did the counselor find that 
the veteran's symptoms met the criteria for a diagnosis of 
PTSD; the finding of "some of the signs" does not entail 
that the veteran demonstrated sufficient signs to warrant the 
diagnosis.  Those records are not, therefore, probative of a 
substantiated diagnosis of PTSD.

The examiner in February 1998 found that the veteran had 
reported sufficient symptoms to support a diagnosis of PTSD, 
although his major functional impairment was due to bipolar 
disorder.  The diagnosis of PTSD was based on the veteran's 
report of having symptoms indicative of PTSD.  It is apparent 
from review of the evidence, however, that the veteran's 
description of his symptoms is motivated by his desire to 
obtain compensation benefits for PTSD, in that he had 
multiple contacts with the Vet Center for the expressed 
purpose of obtaining service connection for PTSD.  See Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 
F.3d 604 (Fed. Cir. 1996)(table) (credibility can be 
impeached by a showing of interest or bias).  He "self-
diagnosed" PTSD before such a diagnosis was even considered 
by his mental health care providers, and continued his 
assertion of having that disorder even after it was 
determined that the diagnosis was not warranted.  The Vet 
Center counselor found in January 1992 that he was "system 
wise," indicating that he had learned what evidence was 
necessary to obtain the benefits he was seeking.  For these 
reasons the Board finds that the veteran's description of his 
psychiatric symptoms is not credible.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence); see also Smith 
(Brady) v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (the 
determination of credibility is a function for the Board).  

To the extent that the diagnosis of PTSD is based on the 
veteran's reported symptomatology, which the Board finds to 
be not credible, the diagnosis is not supported by clinical 
findings.  The February 1998 examination report is, 
therefore, of low probative value in determining whether the 
veteran has PTSD.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (the failure of the physician to provide 
clinical findings in support of his/her opinion goes to the 
weight of the evidence).

In addition, as will be shown below the stressors that the 
veteran claims to have experienced in service have not been 
verified.  Because the diagnosis of PTSD resulting from the 
February 1998 examination was based on the occurrence of 
stressors that have not been verified, it does not constitute 
a substantiated diagnosis of PTSD.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (an opinion that is based on an 
inaccurate factual premise has no probative value).

Although the March 2000 VA treatment record includes a 
diagnosis of PTSD, that annotation was made by his medical 
care provider, not his mental health provider, and is not 
supported by any clinical evidence of the veteran having 
PTSD.  Subsequent records, including those from his mental 
health provider, show only a diagnosis of bipolar disorder.  
In November 2002 his therapist entered a diagnosis to rule 
out PTSD, but documented no clinical findings regarding that 
diagnosis and continued the diagnosis of bipolar disorder.  
The references to PTSD in the March 2000 and November 2002 VA 
treatment records and the February 2001 record from United 
Community and Family Services are, therefore, of low 
probative value in determining whether the veteran has PTSD.

The medical evidence shows that the veteran has a long-
established diagnosis of manic depression or bipolar disorder 
since at least 1983 (prior to 1983 his symptoms were 
diagnosed as paranoid schizophrenia).  The Vet Center 
treatment records indicate that he has been trying to get 
that facility to provide a diagnosis of PTSD since February 
1991.  Multiple assessments, however, failed to result in a 
substantiated diagnosis of PTSD, and the Vet Center 
counselors continued the established diagnoses of 
schizophrenia, affective psychosis, and bipolar disorder.  
Although the counselors found in November 1997 that he had 
described sufficient symptoms to support a diagnosis of PTSD, 
they found that, given his history, that diagnosis was not 
warranted.  Because that assessment was based on clinical 
findings as well as review of the veteran's treatment 
history, it is highly probative.

The VA treatment records show that the veteran has received 
ongoing psychiatric treatment with a diagnosis of bipolar 
disorder since May 1998.  Although he reported having been 
hospitalized for PTSD when evaluated in September 2003, the 
evaluation resulted in a diagnosis of bipolar disorder.  That 
assessment was also supported by clinical findings and is, 
therefore, highly probative.

In summary, the evidence reflecting a diagnosis of PTSD is 
either not probative or of low probative value in determining 
whether the veteran has PTSD.  The evidence showing that the 
veteran's psychiatric symptoms are due to bipolar disorder, 
not PTSD, is highly probative.  For these reasons the Board 
finds that the preponderance of the probative evidence 
indicates that the veteran does not have a substantiated 
diagnosis of PTSD.



Verification of the Claimed Stressor(s)

As an initial matter the Board finds that the veteran did not 
serve in combat while in service, nor does he so claim.  
Because he did not serve in combat, the occurrence of his 
claimed in-service stressors must be supported by 
corroborating evidence.  See Cohen, 10 Vet. App. at 145-46.

The nomenclature employed in the portion of the Rating 
Schedule pertaining to psychiatric impairments is based on 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  38 C.F.R. § 4.130 (2004).  The DSM-IV provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others," and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror."  DSM-IV at 427-28.  

The Court has found that whether a claimed stressor is 
sufficient to support a diagnosis of PTSD is a medical 
determination, not one to be made by the Board.  See West v. 
Brown, 7 Vet. App. 70, 79 (1994).  The diagnoses of PTSD that 
are reflected in the records are not, however, specifically 
linked to any of the veteran's multiple claimed stressors, so 
it is not clear which stressor(s) the medical care providers 
found to be sufficient to support a diagnosis of PTSD.

The veteran reported feeling stressed while serving during 
the Cuban Missile Crisis.  He also stated, however, that he 
was stationed in Hawaii at the time, and there is no 
indication that he had any direct involvement in the 
barricade of Cuba during the Crisis or that the military 
installation at which he was serving was under greater threat 
than any other.  Although serving during the Crisis arguably 
involved being confronted with an event that involved a 
threat of death, serious injury, or to physical integrity, 
the veteran has not indicated that his response involved 
intense fear, helplessness, or horror.  He only reported that 
he had been "changed forever as he learned life is not fair, 
life is cruel, and he learned to become a man."  Most 
individuals learn at least by adulthood that life is not fair 
and can be cruel, and the fact that he "learned to be a 
man" might be viewed as beneficial.  It is reasonable to 
assume that many aspects of military service are stressful; 
feeling stress does not entail trauma.  

The veteran also attributed his PTSD to helping guard 
President Kennedy when he visited a military base and 
handling nuclear arms.  He has not described how helping 
guard the President or handling nuclear arms involved any 
sort of physical threat to himself or anyone else, or that 
his response to the experience involved intense fear, 
helplessness, or horror.  The Board notes that although he 
initially stated that he felt stressed when guarding the 
nuclear arms or helping to load them on to planes, he later 
stated that he was not aware of nuclear arms being at the 
base until afterwards.

The Court has held that serving in a stressful environment, 
including a combat zone, is not sufficient to support a claim 
for PTSD; the veteran must present evidence that he was 
exposed to a more than ordinarily stressful environment.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In any 
event, his vague statement of feeling stress during the Cuban 
Missile Crisis, while helping to guard President Kennedy, or 
in handling nuclear arms is not subject to verification, and 
he has not described any specific threatening event that he 
confronted at that time that might be subject to 
verification.

His claimed stressors also include witnessing a plane crash 
at Barbour's Point in Hawaii and witnessing a second plane 
crash at Whiting Field in Florida.  The Board notes that he 
reported feeling guilty, shameful, and "sick" following 
these events, but he did not indicate that witnessing the 
plane crashes caused him to feel intense fear, helplessness, 
or horror.  Regardless, the RO requested verification of 
these events from USASCURR, and that agency, together with 
the Navy Aviation Center, was unable to provide corroboration 
of either plane crash.  As shown above, the statements that 
the veteran obtained from individuals from his internet 
search are not probative.  The occurrence of either plane 
crash has not, therefore, been verified, and cannot support a 
grant of service connection for PTSD.

In summary, the stressful events reported by the veteran are 
either not subject to verification, or verification was 
attempted and not successful.  The Board finds, therefore, 
that the claimed stressors are not supported by corroborating 
evidence.  For that reason, and the lack of a substantiated 
diagnosis of PTSD, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied. 




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


